Citation Nr: 1744266	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  13-02 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent prior to February 5, 2016, and in excess of 70 percent thereafter for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968. 

This case comes before the Board of Veterans' Appeals (the Board) from rating decisions in May 2011 and February 2014 of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran appeared at a videoconference at the RO in October 2015 before the undersigned Veterans Law Judge, who presided over the hearing while sitting in Washington, DC.  That hearing was requested in relation to the Veteran's claim for an increased rating for PTSD.  A transcript of the hearing has been associated with the Veteran's claims file. 

In December 2015, the Board remanded the Veteran's claim for an increased rating for PTSD for further development.  Upon remand, the Veteran was afforded a new VA examination to evaluate his reports of a worsening of his PTSD.  In February 2016, the RO issued a ratings decision awarding a 70 percent disability effective February 5, 2016.  A supplemental statement of the case was issued the same month reflecting the change in the Veteran's rating.  As this did not constitute a full grant, the issue returned to the Board. 

Additionally, during the course of that remand the Veteran perfected an appeal of his service connection claim for sleep apnea with a VA Form 9.  In the Veteran's VA Form 9 the Veteran did not request a hearing before the Board concerning sleep apnea.  As no other development was pending and the Veteran had perfected his appeal to the Board, the sleep apnea claim was merged with the Veteran's PTSD claim, as reflected above.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

PTSD

VA has not fulfilled its duty to assist the Veteran in obtaining relevant records.  Specifically, a letter from the Veteran's therapist, dated December 2014, indicates the Veteran had been receiving treatment for his PTSD at the Chattanooga Vet Center since September 2008.  VA has not obtained these records, and they are directly relevant to the severity of the Veteran's PTSD.  A remand is needed to obtain outstanding the Veterans mental health treatment records from the Chattanooga Vet Center records since September 2008.  See M21-1 Part III, Subpart iii, Chapter 1, Section C (2)(b) (discussing that, as with documentation from a VA Medical Center, records from a Vet Center are considered to lie within Federal custody). 

Sleep Apnea

The record is insufficient to adjudicate the Veteran's claim for service-connected for sleep apnea. The record raises the possibility of aggravation.  Specifically, the Veteran has alleged that the sleep disturbances related to his PTSD have worsened his sleep apnea symptoms.  These allegations can be found in correspondence from both the Veteran and his spouse received in January 2015.  The record does not contain an adequate opinion to address the issue of aggravation.  The March 2016 opinion states that the Veteran's sleep apnea is less likely than not aggravated by his PTSD, but does provide an adequate supportive rationale.  The opinion only cites to a study regarding direct causation.  The issue of aggravation is not addressed in the rationale.  The opinion does not address the Veteran's statements regarding the worsening of his sleep apnea symptoms due to his comorbid PTSD.  Therefore a remand is necessary to obtain an addendum opinion.  


Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding records from the Chattanooga Vet Center pertaining to the Veteran's PTSD treatment, following the procedures for obtaining records from a Federal entity as laid out in VA Adjudication Procedure Manual, M21-1, Part III, Subpart iii, Ch. 1, Section C, Topic 2. 

Clearly document all efforts taken to obtain said records in the Veteran's claims file. If any of the records requested remain unavailable, notify the Veteran of the inability to obtain these records in accordance with  38 C.F.R. § 3.159 (e).

2.  Obtain any outstanding VA treatment records relating to the Veteran's treatment for PTSD or sleep apnea. 

3.  After the above development has taken place, including any necessary determination that records cannot be obtained, forward the Veteran's claims file to the March 2016 examiner or an appropriate substitute for an addendum opinion on the nature and etiology of the Veteran's sleep apnea.  

Unless the examiner finds that a new examination is required, the Veteran need not be examined again. 

The examiner shall affirmatively note that the claims file, including any new development in the file, has been reviewed.  

Following review of the claims file and an appropriate examination, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's sleep apnea is aggravated (chronically worsened) by any service-connected disability, to include PTSD. 

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  The examiner must provide a rationale for the opinions provided and reconcile any opinion with any contradictory evidence of record.  The examiner's attention is drawn to the statements made by the Veteran and his spouse in their respective January 2015 correspondence. 

If aggravation is found, the examiner should address the following medical issues to the extent possible: (1) the baseline manifestations of the Veteran's disabilities found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately caused by the service-connected disability.  

If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4. Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


